Case 2:21-cv-00678-JS-AYS Document 120-2 Filed 07/12/21 Page 1 of 1 PagelD #: 1520

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

ae - x
In re HAIN CELESTIAL HEAVY METALS Case No. 2:21-CV-0678 (JS) (AYS)
BABY FOOD LITIGATION

 

 

AFFIDAVIT IN SUPPORT OF
MOTION TO ADMIT COUNSEL
PRO HAC VICE

 

- --X
[. Blake G. Abbott, being duly sworn, hereby depose and say as follows:

fam an attorney with the law firm of Anastopoulo Law Firm, LLC.

==

 

[ submit this affidavit in support of my motion for admission to practice pro hac vice in
the above-captioned matter.

3. As shown in the Certificates of Good Standing annexed hereto, I am a member in good
standing of the bar of the states of North Carolina and South Carolina,

4. There are no pending disciplinary proceedings against me in any state or federal court.

5 I have never been convicted of a felony.

6. 1 have never been censured. suspended, disbarred or denicd admission or readmission by
any court,

7 Attorney Registration Number: North Carolina: $7190: South Carolina: 104423.

8. Wherefore, your affiant respectlully submits that he is permitted to appear as counsel and
advocate pro hac vice in case 2:21-CV-0678 for Plaintiff Nikeita Boulware,

SWORN TO AND SUBSCRIBED Blake G. Abbott

BEFORE ME THIS DAY ANASTOPOULO LAW FIRM. LLC

or Du! 2 2024 oe : age 29403

2 ae oe es arteston, SC 2 >

Email: blake@akimlawfirm.com

2 4, Tel: (843) 614-8888
Notary Public for South Carolina

My Commission Expires:

7/251 %25

 

Monica Toomer
NOTARY PUBLIC
State of South Carolina

My Commission Expires 7/25/2029

 
